Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This Office Action is in response to the RCE filed on 05/14/2021.
Claims 1, 6, 7, 9 and 16 have been amended.	
Claims 5, 8, and 20 are canceled.
Claims 1-4, 6-7, and 9-19 are pending.

Response to Arguments


2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/14/2021 has been entered.
3.	Applicant's arguments with respect to claims 1-10, 13 and 19-27 have been considered but are moot in view of the new ground(s) of rejection. 

Examiner’s Notes


	“semantically analyzing one or more criterions indications associated with criterions within the first data set” is interpreted as understanding the meaning of schema of the source data.
“data entries” can be interpreted as data records, files or data stored in relational database or other storage formats.
“value for each of a plurality of criterions” can be interpreted as actual values of various records, each of which contains various attributes or fields.
“signature characteristics associated with one of a plurality of known data formats” can be interpreted as attributes or properties of the known data formats that can be convertible or transformable.
“data manipulation” can be interpreted as further operations of after the conversion,
“distinct markers” can be interpreted as primary keys or important parameters of a source data.
“signifier” (Claim 5) is interpreted as metadata, word or keyword that describe of the format or schema.

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 1-7, 12-16, 18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dingman et al (US 9430114).
Claim 1:
Dingman suggests a method implemented by a computing apparatus for shaping data into a desired data format for a data analysis tool, the method comprising: receiving a first data set comprising a plurality of data entries organized in a first data format, each of the data entries comprising a value for each of a plurality of criterions [Dinman: Fig 1 (“define the source”) and col 4, lines 1-17]; semantically analyzing one or more criterion indications associated with the criterions within the first set to determine [[determining]] if the first data format corresponds to one or more signature characteristics associated with one of a plurality of known data formats [Dingman: Col 4, lines 1-17 (specifying the mappings of a source schema and a target schema) and col 2, lines 9-15 (schema defines the structure and semantics of a source data)]; if the first data format corresponds to the signature characteristics associated with one of the plurality of known data formats, determining one or more data manipulation operations required to convert the corresponding known data format into the desired data format for the data analysis tool; and conducting the plurality of data manipulation operations on the first data set [Dingman: Col 2, lines 9-15 (semantics), col 4, lines 1-17, col 5, lines 45-67 and col 12, lines 36-53 (transforming source schema to target schema based on schema mappings)].

Claim 2:
Dingman suggests accessing a database that stores one or more data manipulation operations associated with each of the known data formats required to convert the corresponding known data format to the desired data format for the data analysis tool [Dingman: Col 2, lines 9-15 (semantics), col 4, lines 1-17, col 5, lines 45-67 and col 12, lines 36-53 (transforming source schema to target schema based on schema mappings)].
Claim 3:
Dingman suggests further comprising determining if the criterions in the first data set are in the desired data format for the data analysis tool; and wherein the semantically analyzing one or more criterion indications associated with the criterions within the first data set [Dingman: Col 4, lines 1-17 (specifying the mappings of a source schema and a target schema) and col 2, lines 9-15 (schema defines the structure and semantics of a source data)].
Claim 4:
Dingman suggests wherein semantically analyzing one or more criterion indications associated with the criterions within the first data set set [[file]] to criterion indications associated with the known data formats [Dingman: Col 4, lines 1-17 (specifying the mappings of a source schema and a target schema) and col 2, lines 9-15 (schema defines the structure and semantics of a source data)].
Claim 5:
Dingman suggests further comprising semantically analyzing format of signifiers in [[of]] the values for one or more of the criterions to determine if the first data format corresponds to one of the plurality of known data format [Dingman: Col 4, lines 1-17 (specifying the mappings of a source schema and a target schema) and col 2, lines 9-15 (schema defines the structure and semantics of a source data)].
Claim 6:
Dingman suggests further comprising identifying distinct markers in the first data [[file]] set to determine if the first data format corresponds one of the plurality of known data formats [Dingman: Col 4, lines 1-17 (specifying the mappings of a source schema and a target schema) and col 2, lines 9-15 (schema defines the structure and semantics of a source data)].
.

Claim 7:
Dingman suggests wherein the data manipulation operations comprise one or more operations for splitting, joining, adding, deleting, reformatting, grouping, ungrouping or editing signifiers within at least one cell, column or row within the first data set [[file]] [Dingman: Col 16, lines 12-25, splitting].
Claim 12:
Claim 12 is essentially the same as claim 1 except that it sets forth the claimed invention as an apparatus rather a method and rejected under the same reasons as applied above.
Claim 13:
Dingman suggests a database, coupled to the processing entity, that is operable to store one or more data manipulation operations associated with each of the known data formats, wherein the data manipulation operations [Dingman: Col 16, lines 12-25, splitting] are required to convert the corresponding known data format to the desired data format for the data analysis tool; and wherein the processing entity is operable to access the database to determine the data manipulation operations associated with the known data format corresponding to the first data format [Dingman: Col 2, lines 9-15 (semantics), col 4, lines 1-17, col 5, lines 45-67 and col 12, lines 36-53 (transforming source schema to target schema based on schema mappings)].
Claim 14:
Dingman suggests wherein the database is operable to store criterion indications [[the signature characteristics]] associated with each of the known data formats and the processing entity is [[to]] operable to access the database to determine if the first data format corresponds to the criterion indications  [[signature characteristics]] associated with one of the known data [Dingman: Col 2, lines 9-15 (semantics), col 4, lines 1-17, col 5, lines 45-67 and col 12, lines 36-53 (transforming source schema to target schema based on schema mappings)].
Claim 15:
Dingman suggests wherein, to semantically analyze one or more criterion indications associated with the criterions within the first data set  [Dingman: Col 4, lines 1-17 (specifying the mappings of a source schema and a target schema) and col 2, lines 9-15 (schema defines the structure and semantics of a source data)][Dingman: Col 2, lines 9-15 (semantics), col 4, lines 1-17, col 5, lines 45-67 and col 12, lines 36-53 (transforming source schema to target schema based on schema mappings)]..
Claim 16:
Dingman suggests whereinfurther operable to semantically a format of signifiers in to determine if the first data format corresponds to one of the plurality of known data formats [Dingman: Col 4, lines 1-17 (specifying the mappings of a source schema and a target schema) and col 2, lines 9-15 (schema defines the structure and semantics of a source data)].

Claim 18:
Dingman suggests further comprising a network adaptor coupled to the processing entity; wherein the processing entity is operable to transmit the modified first data set to a network computing apparatus via the network adaptor, the network computing apparatus operable to apply the data analysis tool on the modified first data set [Dingman: Fig 1-3].
Claim 20:
Claim 20 is essentially the same as claim 1 except that it sets forth the claimed invention as a program product rather a method and rejected under the same reasons as applied above.

Allowable Subject Matter

7. 	Claims 8-11, 17 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to [Hung D. Le], whose telephone number is [571-270-1404].  The examiner can normally be communicated on [Monday to Friday: 9:00 A.M. to 5:00 P.M.]. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on [571-272-4080].  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


~TBD~


Hung Le
06/16/2021

/HUNG D LE/Primary Examiner, Art Unit 2161